PER CURIAM.
Whereas, in cause No. 11765, between Waterman Steamship Corporation, petitioner, and Civil Aeronautics Boai-d, respondent, and Chicago & Southern Air Lines, Inc., Intervener, a judgment was entered by this Court on February 14, 1947, 159 F.2d 828, denying the motions of the respondent and intervener to dismiss the petition for review; and Whereas, on February 9, 1948, the Supreme Court of the United States, 68 S.Ct. 431, reversed the judgment of this Court and issued its mandate to this Court remanding the cause for proceedings in conformity with the opinion of said Supreme Court: it is now ordered and adjudged by this Court that the petition of the Waterman Steamship Corporation for a review of the order of the Civil Aeronautics Board be, and the same is hereby, dismissed.